DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions 
Response to Amendment
The Amendment, filed on 09/06/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims  10, 15 and 20 has been entered.
The addition of claims 45-47 has been entered.
Claims 1-9, 11-14, 16-19 and 45-47 are pending in the instant application.
-------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
Claim(s) 1-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberer et al (US PG Pub. No. 2017/0194133) in view of Gross (US PG Pub. No. 2015/0145401, previously cited).
Regarding Claim 1, Lieberer discloses, at least in figure 3, an arc lamp (title), comprising: a tube (¶ [0037], line 1); one or more inlets configured to receive water to be circulated through the arc lamp tube during operation as a water wall (¶ [0037]), the water wall configured to cool an inside of the tube the arc lamp (¶ [0037]); a plurality of electrodes in the tube configured to generate a plasma (¶ [0006]) in a forming gas introduced into the tube arc lamp via the one or more inlets (¶ [0007]) such that the water wall is in contact with the plasma (¶ [0037], last line; and the forming gas comprising a mixture of a hydrogen gas and an inert gas (argon, ¶ [0023]), 
Lieberer fails to disclose the hydrogen gas in the mixture and that the hydrogen gas in the mixture having a concentration less than 4% by volume, the hydrogen gas introduced into the arc lamp prior to generating the plasma.  
Gross (US PG Pub. No. 2015/0145401, previously cited) teaches, at least in figure 1, an arc lamp (¶ [0025], line 1, flash lamp), comprising: a tube (2, ¶ [0026], line 2); one or more inlets configured to receive water to be circulated through the arc lamp during operation as a water wall ,the water wall configured to cool the arc lamp (¶ [0026], lines 6-7, also ¶ [0010], lines 1-3. Also, ¶ [0010], lines 7-8 discloses that the water flows through the lamp which would inherently require an inlet and outlet for this to occur), a plurality of electrodes (3, ¶ [0026], line 2) configured to generate a plasma in a forming gas introduced into the arc lamp (the inert gas is ionized (plasma) ¶ [0016) via the one or more inlets (arc lamps are pre-filled thru an outlet and then the outlet is sealed, ¶ [0021], line 2, gas fill, also [0009], line 2); and the forming gas comprising a mixture of a hydrogen gas and an inert gas (¶ [0018]), the hydrogen gas in the mixture having a concentration less than 4% by volume (¶ [0020], line 4, 2-5%), the hydrogen gas introduced into the arc lamp prior to generating the plasma (it is prefilled, ¶ [00212], line 2, also ¶ [0009], line 2).
Although Gross does not recognize the use of hydrogen to react with free oxygen, it would inherently perform that function when added to the fill of Lieberer which is in contact with the water. Gross adds the hydrogen to suppress self-starting of the lamp (¶ [0018]).
Therefore, it would have been obvious to add hydrogen to the fill of Lieberer in the claimed amounts, as taught by Gross,  to suppress self-starting of the lamp, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Regarding Claim 2, Lieberer, as modified by Gross, teaches: wherein during an arc discharge between the plurality of electrodes, the hydrogen gas of the forming gas reacts with free oxygen dissociated from the water wall in the tube to reduce oxidation of the plurality of the electrodes (since the hydrogen of Gross is in the fill of Lieberer in the claimed amount, it would perform this function).. Motivation in claim 1.
Regarding Claim 3, Lieberer, as modified by Gross, teaches: wherein the forming gas is premixed (¶ [0018] of Gross)  Motivation in claim 1.
Regarding Claim 4, Lieberer discloses in paragraph [0066]) further comprising: a circulation system configured to circulate the forming gas and the water in the tube arc lamp; and a gas supply configured to provide the forming gas to the circulation system.  
Regarding Claim 5, Lieberer discloses in paragraph [0063]) wherein the forming gas enters the arc lamp at a first electrode (cathode) of the plurality of electrodes, and the forming gas is exhausted at a second electrode (anode) of the plurality of electrodes.  
Regarding Claim 6, Lieberer discloses in paragraph [0037], line 2, wherein the tube comprises a quartz tube.  
Regarding Claim 7, Lieberer discloses, at least in paragraph [0037]. wherein the one or more inlets are configured to inject the water perpendicular to a center axis of the arc lamp such that a centrifugal action generates a water vortex to form the water wall.  
Regarding Claim 8, Lieberer discloses, at least in figure 9, wherein the one or more inlets are configured such that the forming gas (229) rotates in a same direction as the water wall (228) relative to the center axis during operation of the arc lamp (¶ [0063]).  
Regarding Claim 9, Lieberer discloses, at least in figure 11, wherein the plurality of electrodes comprises a tip and a heat sink (234) at least partially around the tip (¶ [0065]).  
Regarding Claim 16, Lieberer, as modified by Gross, teaches:  wherein the hydrogen gas is H2 (¶ [0018, hydrogen in its natural state is H2)..  
Regarding Claim 17, Lieberer, as modified by Gross, fail to teach: wherein the hydrogen gas is D2.  Deuterium differs from H2 by having a neutron (no charge). Ionizing deuterium would leave it with a positive charge of +1 just like H2 and it would combine with free oxygen the same as the H2.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use deuterium or H2 in the device of Lieberer, as modified by Gross, since they can both provide the same function.
Regarding Claim 18, Lieberer discloses wherein the inert gas comprises one or more of argon gas (¶ [0023]), helium gas, neon gas, or xenon gas.  
Regarding Claim 19, Lieberer, as modified by Gross, teaches:  discloses wherein the concentration of the hydrogen gas in the mixture is less than about 3% by volume (¶ [0020], line 4, of Gross, 2-5%.). Motivation in claim 1.  

Allowable Subject Matter
	Claims 11 and 45-47 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein the tip of at least one of the plurality of electrodes comprises tantalum hafnium carbide” including the remaining limitations.	
	Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “wherein the heat sink comprises silver” including the remaining limitations.
	Regarding Claim 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “wherein the heat sink comprises diamond- copper sintering material” including the remaining limitations.
	Regarding Claim 45, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 45, and specifically comprising the limitation of “wherein the tip comprises hafnium alloy  
” including the remaining limitations.
	Claims 11 is allowable, at least, because of its dependency on claim 45.
	
	Regarding Claim 46, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 46, and specifically comprising the limitation of “wherein the tip of at least one of the plurality of electrodes comprises tantalum hafnium carbide ” including the remaining limitations.
Regarding Claim 47, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 47  and specifically comprising the limitation of “ wherein the heat sink comprises an inner portion of diamond-copper sintering material and an outer portion of silver or copper” including the remaining limitations.  
-------------------------------------------------------------------------------------------------------
Response to Arguments
Applicant’s arguments presented 09/06/2022 are moot in light of applicant’s amendment of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarare can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879